Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 1 of 9




                      EXHIBIT A:
               CURRICULUM VITAE
        Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 2 of 9




                                JAMES EVANS AIKEN
                         CORRECTIONAL FACILITIES EXPERT

SUMMARY OF QUALIFICATIONS:

I am President of James E. Aiken & Associates, Inc., a consulting firm specializing in prison
management and adjustment matters. In July 2004, the United States Congress appointed me to
serve on the National Prison Rape Elimination Commission for a five year term. I also served as
Director of Corrections for the United States Virgin Islands, and Commissioner for the Indiana
Department of Correction. I began my corrections career in 1971 at the South Carolina
Department of Corrections as a counselor with the Comprehensive Drug Abuse Treatment
Program. Also, while with the South Carolina Department of Corrections, I held positions as
Deputy Regional Administrator in the Midlands Correctional Region (managing 16 prisons),
Deputy Warden and Administrative Assistant to the Warden of the Manning Correctional
Institution, Deputy Warden and Warden at the Central Correctional Institution (state penitentiary),
and Warden of the Women's Correctional Center.

I have over forty-nine (49) years of experience in correctional administration, facility
operations/management, inspection/assessment of facility performance and technical assistance
consultations with clients in the United States, Dutch Kingdom, Canada, Costa Rica, Puerto Rico,
and U.S. Virgin Islands. I have provided services to federal, state, county and local correctional
facilities and jurisdictions in the areas of prison management, inmate classification, correctional
leadership/organizational development, management of prison disturbances, system productivity,
cost containment, enhancing prison security systems, managing the violent youthful offender in
adult prisons, gang/security threat group (STG) management, executive training for new and
experienced wardens,, super maximum security facility management training, assessment of
prison security/operational performance, prison staffing analyses, reduction of prison-critical
security events (murder/suicide/riot/hostage situation), and advising governments relative to
prison privatization transactions and/or productivity.

In addition to consulting with various Departments of Correction, I have consulted with the U.S.
Department of Justice, National Institute of Corrections, and attorneys and rendered expert
testimony in capital, criminal and civil cases. I have been qualified as an expert and provided such
testimony in the states of Washington, Ohio, Georgia, Arizona, Delaware, North Carolina,
Montana, Pennsylvania, New York, South Carolina, Indiana, Virginia, Maryland, Louisiana,
Oregon, New Hampshire, Missouri, Alabama, Mississippi, Florida, Texas and the United States
District Courts of New York, Connecticut, Virginia, Ohio, South Carolina, Michigan, Arizona,
West Virginia, Florida, Texas, Georgia, Alabama, Missouri, Tennessee, District of Columbia and
Pennsylvania as well as the Court of Queen's Bench, Canada relative to: future danger posed to
inmates, staff and the community by trial defendants, the ability of inmates to adjust to prison,
classification of inmates to determine proper confinement levels, prison conditions, and other
matters generally relating to prisons, jails, and criminal justice matters. I have also assisted the
legislative and executive branches of government on the state and federal levels by providing
expert advice concerning budgetary issues and statutory reforms regarding confinement facilities
and systems.
         Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 3 of 9




A major focus of my career has been the assessment and restoration of facilities and systems that
have experienced chronic and acute security critical events and management shortfalls. These
have included issues of:

     •   Inmate management and security;
     •   Staff malfeasance;
     •   Corruption;
     •   Prison violence;
     •   Security critical-event prevention, evaluation, and management;
     •   Budget shortfalls;
     •   Public loss of trust in the confinement system;
     •   Inmate loss of trust in the professionalism of confinement facility staff;
     •   Staff loss of trust in the professionalism of administrators;
     •   Emergency response and preparedness;
     •   Inmate disruptive and violent behavior management;
     •   Confinement facility and system culture assessment and improvement;
     •   Confinement facility and system overall performance assessment;
     •   Performance of death penalty executions of condemned inmates;
     •   Inmate classification system (design, implementation and monitoring);
     •   Addressing civil legal complaints;
     •   Adherence with court orders;
     •   Inmate disciplinary system performance assessments;
     •   Confinement facility security technology (development, implementation and
         monitoring);
     •   New prison construction;
     •   Renovation of existing confinement facilities to enhance security performance;
     •   Confinement facility operational policy and procedure issues;
     •   Post order development, reassessment, interpretation, and monitoring;
     •   Facility operational performance assessments;


                                                 2
          Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 4 of 9




      •   Policy development and interpretation;
      •   Contraband control;
      •   Staff training and development;
      •   Evaluation of training;
      •   Employee productivity evaluations;
      •   Employee discipline;
      •   Confinement facility cost containment strategies;
      •   Use of force and restraint evaluation and implementation;
      •   Criminal and administrative investigations (operational evaluations) of confinement
          setting critical incidents;
      •   Staff supervision, and;
      •   Gang/SGT management.
Additionally, I have provided consulting services to the U.S. Department of Justice, National
Institute of Corrections, as well as served as a private contract provider to federal, state and county
jurisdictions in a number of areas including, but not limited to:
      •   Inmate classification;
      •   Management of women offenders;
      •   Managing violent youthful offenders in adult prisons;
      •   Managing prison security systems;
      •   Prison culture change;
      •   Correctional leadership development;
      •   Assessment of security operational performance;
      •   Executive training for new and experienced wardens;
      •   Prison critical event avoidance;
      •   Management of super-maximum security prisons;
      •   Management of the hard-to-manage violent inmate;
      •   Riot/gang management;
      •   Use of force evaluation and application, and;
      •   Post critical event evaluations.

                                                  3
        Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 5 of 9




EMPLOYMENT HISTORY:

August 1994 to present, President, James E. Aiken and Associates, Inc. (correctional consultant
firm); August, 1992 to August 1994, Director, Bureau of Corrections, United States Virgin Islands
and consultant; March, 1989 to August, 1992, Commissioner, Indiana Department of Correction;
April, 1987 to March 1989, Deputy Regional Administrator, South Carolina Department of
Corrections; May, 1982 to April, 1987, Warden, Central Correctional Institution (state
penitentiary) South Carolina Department of Corrections; September, 1979 to May, 1982, Warden,
Women's Correctional Center, South Carolina Department of Corrections; September, 1976 to
September, 1979, Deputy Warden for Administration, Central Correctional Institution(state
penitentiary) South Carolina Department of Corrections; February, 1974 to September, 1976,
Deputy Warden for Institutional Operations, Manning Correctional Institution, South Carolina
Department of Corrections; September, 1972 to February 1974 Administrative Assistant to
Warden, Manning Correctional Institution, South Carolina Department of Corrections;
September, 1971 to September, 1972, Social Worker for Substance Abuse Treatment, South
Carolina Department of Corrections.

RELEVANT EXPERIENCE:

Director, Bureau of Corrections, United States Virgin Islands

Held the position as Director that encompassed authority and responsibility for the overall
administration of the Corrections Bureau for the United States Virgin Islands jails and prison).
Worked closely with other territorial agencies, the legislature, courts and federal governmental
agencies.
Duties were to coordinate a project to re-establish a jail/prison correctional system which was
diminished by overcrowded conditions, lack of medical care, escapes, and noncompliance to court
orders, corruption, general mismanagement, negative media, gang involvement, work force
dysfunction, and public mistrust.

Commissioner, Indiana Department of Correction

Responsible for the overall administration of the Department of Correction for the State of
Indiana, which consisted of forty-six (46) separate adult and juvenile facilities (population 14,000)
and parole services (population 3,490), with an operations budget of $305 Million.

Reported directly to the Governor of the State of Indiana and worked closely with the legislature,
state and federal agencies, the courts and the public. Duties including establishing an operational
mission and priority of issues for the agency; establishing agency mission goals; managing
overpopulation; developing a new basic employee supervision program; and reorganizing daily
operations to ensure a more responsive and efficient structure.

Accomplishments include but are not limited to:


                                                  4
        Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 6 of 9




Offender Health Care Delivery: The department contracted with the Indiana University School
of Medicine to provide a medical director for clinical services. Developed and implemented a
program to reduce cost and increase the quality of medical care.

Security: Created the Division of Security to address agency security needs. Initiated a gang
intelligence network to track and evaluate their activities. Increased contraband control efforts by
additional searches, drug testing, use of K-9 units, providing additional training and equipment,
and increased prosecution efforts. I designed a 650 bed maximum security unit that conformed to
modem correctional security management and Court mandates. Regularly conducted meetings
with the National Guard, State Police, as well as other mutual aid agencies to coordinate and
develop an emergency response and disaster preparedness program. Conducted full response drills
to evaluate the agency's response capability. Evaluated and enhanced escape prevention/
apprehension measures. Conducted security audits and inspections of facilities.

Offender Relations: Established an Offender Relations Division and appointed a coordinator.
This division functions as part of Internal Audits and works in tandem with the Division of Internal
Affairs, the Operations Division and the Division of Legislative and Information Services. The
task of this division is to resolve offender grievances and complaints that originate from inside the
agency and resolve them prior to court involvement.

Prison Population:

    •   Completed site selection, plans and construction of a new Maximum Security Institution;

    •   Increased community corrections coverage from 35 to 50 counties (from 3,500 to 7,000
        clients);

    •   Established community service/restitution programs;

    •   Established county work release programs;

    •   Established residential treatment programs and created home detention utilizing
        electronic monitoring;

    •   Created over five hundred (500) new emergency prison beds within the first nine months
        of tenure.

Juvenile Justice:

    •   Reduced Indiana Boy's School population from a high of 670 in 1989 to a low of 380 in
        1990;

    •   Conducted comprehensive reviews using several committees of community
        representatives concerning treatment programs, educational programs and employee
        training programs;

                                                  5
        Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 7 of 9




    •   Established a Research Department at the Indiana Boy's School;

    •   Tripled group home placements during 1992;

    •   Increased community involvement and recreational programs at both Indiana Boy's
        School and Indiana Girl's School.

Cost Containment: Successfully developed a plan to increase participative management and input
to the budget process. Meetings were held with State Budget Agency personnel on a regular basis
to increase the Budget Agency's participation in the department's budget preparation regarding
cost control. The operational budget of 305 million dollars was successfully reduced by 41 million
dollars for fiscal year 1992.

Deputy Regional Administrator, Midlands Correctional Region, South Carolina
Department of Corrections

Served as the Deputy Chief Administrator for the following: Directly planned, prescribed and
supervised activities of sixteen (16) institutions, including minimum, medium and work release,
shock probation (boot camp), restitution centers and maximum security facilities. Also, had
general supervision of a ninety-seven (97) million dollar budget, as well as a work force of 2,500
employees. Duties also included policy development and interaction with lawmakers,
management of over population, the community and other departmental agencies concerning
long-range agency planning and developing agency future needs. Additionally, made selections
of institutional heads, as well as being involved in new facility design, reviewed all use of force
actions, and provided supervision to prison wardens during emergency situations and normal
operations.

Warden, Central Correctional Institution, South Carolina Department of Corrections

Served as Warden of one of the largest correctional facility in South Carolina with 1800 medium/-
maximum/super maximum custody inmates, 530 staff members, and an operating budget of eight
(8) million dollars. Served as the chief administrator for the following areas/- activities: Directly
planned, prescribed and supervised all security control and safety activities/operations, as well as,
conducted announced and unannounced inspections of the institution. Interviewed, selected and
evaluated employee's performance and effected other personnel actions as required. Personally
responsible for all activities involving population management, security and treatment staff and
coordinated and supervised all welfare/morale services for inmates to include medical delivery
and access. Supervised and coordinated all activities with representatives from non­ departmental
agencies. Duties also involved emergency preparedness, interpreting all laws, policies, rules and
regulations, compliance with court orders (conditions of confinement) and operating procedures
for employees and inmates. Studied and analyzed long-range department requirements for
institutions, as well as participating in litigation action involving the South Carolina Department
of Corrections. Duties also included meeting with the Inmate Advisory Council and acting on
recommendations received from the Inmate Grievance Committee, as well as meeting with
members of the legislature on matters relating to corrections. Also was responsible for carrying
                                                 6
        Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 8 of 9




out the capital punishment laws for the state of South Carolina, and providing for high security
management for populations that were under the jurisdiction of the South Carolina Department of
Mental Health and for populations in pre­adjudication status that required more intense security
to which the jail system could not provide.

Warden, Women's Correctional Institution, South Carolina Department of Corrections

Served as the chief administrator for the following: Directly planned, prescribed and supervised
all security, control and safety activities and operations, personally responded to all disturbances
and emergencies, interviewed/selected and evaluated employee's performance, counseled
employees, supervised and coordinated all activities of the security and treatment staff,
management of overpopulation, coordinated ad supervised all welfare and morale services for
female inmates including clothing, food service, mail service, visitation, medical services,
religious services, educational programs and recreational programs. Supervised the
implementation and executing of all laws, policies, rules, regulations and operating procedures
applicable to the Women's Correctional Center. Also, studied and reviewed all available
records/files on assigned inmates to evaluate their behavioral changes and rehabilitation progress.
Duties also included meeting with the Inmate Advisory Council as well as receiving and acting
upon recommendations received from the Inmate Grievance Committee.

Deputy Warden/Administration, Central Correctional Institution, South Carolina
Department of Corrections

Served as the Institutional Coordinator for the following areas/activities:
Maintenance/construction, boiler room/energy, food service, employee parking, canteen services,
Adjustment Committee, mail service, all security systems, transportation, pest control, criminal
investigations and emergency response.

Deputy Warden/Institutional Operations, Manning Correctional Institution, South
Carolina Department of Corrections

Served as the Institutional Coordinator for the following areas: Youthful Offender Division,
medical services, living areas, maintenance/construction, laundry services, visitation, emergency
response, security, transportation, food service, commissary, administrative/punitive segregation,
officer's quarters, classification teams, inmate interview/correspondence, recreation programs,
energy (usage/conservation), Parole Board (prepared parole evaluations), supervision of security
staff of fifty-five (55) employees, Chairman of Employee Evaluation Committee, purchasing,
inmate pay and Chairman of Adjustment Committee. Prepared correspondence for the warden,
conducted the majority of institutional investigations, coordinated all escape apprehension efforts
and remained on twenty-four (24) hour call.




                                                 7
        Case 5:20-cv-00453-MTT Document 56-1 Filed 04/09/21 Page 9 of 9




Administrative Assistant/Institutional Operations, Manning Correctional Institution,
South Carolina Department of Corrections

Responsibilities included vocational rehabilitation, alcoholics anonymous, Project Mate
(Paraprofessional Counseling Program), Classification Team #2, Pastoral Care, Drug Abuse
Treatment Program, Recreation Program, Occupational Safety and Health Act (O.S.H.A.),
Emergency Response, Work Release Program, Education Program, tours, Employee Evaluation
Committee member and inmate interviewing/correspondence. Performed duties of the deputy
warden in his absence and remained on twenty- four (24) hour call at all times.

Social Worker/Drug Abuse Treatment Program, Manning Correctional Institution,
South Carolina Department of Corrections

Responsibilities included conducting group therapy and individualized counseling to offenders
with drug problems. Conferred with the warden and staff to integrate the Drug Abuse Program
with other institutional activities. Served as a member of the Adjustment committee and the
Warden's Treatment Team.

EDUCATION & TEACHING EXPERIENCE:

Received a Master’s Degree in Criminal Justice from the University of South Carolina and
Bachelors of Arts Degree from Benedict College, Columbia, South Carolina. Also served as an
Adjunct Professor at the Indiana University-Purdue University in Indianapolis, and have taught
courses in corrections at the university and technical college levels.




                                              8
